Opinion by
Orlady, J.,
All of the necessary facts of this case are admitted, and by an agreement of counsel, the only question involved relates to the constitutionality of an Act of assembly of July 2, 1901, P. L. 607. The proceedings in the case at bar were instituted under an Act of assembly approved April 5,1844, P. L. 200, known as the Bradford County Road Law, which by Act of April 10, 1873, P. L. 696, was extended to McIntyre township in Lycoming county, out of which township, and during the time the act was in force, McNett township was created, and since which time has been subject to the provisions of what is known as the Bradford County Road Law, by which the road commissioners are invested with authority and power to lay out, open and vacate public or private roads, and regulate proceedings relevant thereto.
This court decided on February 14, 1901, in Nobles v. Piollet, 16 Pa. Superior Ct. 386, that the court of common pleas has no jurisdiction to review by certiorari the proceedings of the boards of road commissioners elected in townships in Bradford county. Under the special Acts of April 13,1843, P. L. 214, April 5, 1844, P. L. 200, and March 30, 1846, P. L. *451199, such boards are not “inferior courts not of record” within the meaning of the constitutional provision giving power to the common pleas to review proceedings on certiorari, and we held, that if the framers of the constitution of 1874 had intended to extend the jurisdiction of the judges of the common pleas, so as to authorize them to bring before them by certiorari the proceedings of all such bodies or tribunals involving the exercise of discretionary powers, affecting individual members of the community directly or indirectly, we think they would have expressed that intention in plain terms, and would not have left it to doubtful inference, and added that none of the acts “ authorized the Court of Common Pleas to review the proceedings, and in the absence of such legislation, the power of the Court to issue a certiorari to bring up the proceedings must be found in the Constitution or be held not to exist.”
On July 2, 1901, an act was approved, entitled “To provide for Reviewing the Proceedings of Township Road Commissioners in laying out, Opening and Vacating Roads” by which it is provided that hereafter the road commissioners of any township are by law invested with the authority and power to lay out, open or vacate public or private roads in their respective townships, or in case of appeal, road commissioners from other townships than that in which the road lies, and no appeal to any court is otherwise provided for, it shall be lawful for the Court of Common Pleas of the respective counties, to issue a writ, in the nature of a writ of Certiorari, etc., and the said court may examine the same as to the regularity of the proceedings had, and the jurisdiction of the road commissioners, etc., and if such proceedings are contrary to law, etc., the said court shall set the said proceedings aside, either in whole or in part, and such proceedings shall then be void and of no effect so far as set aside.”
Section 2, declares: “The court shall provide by appropriate rules the manner of issuing such Certiorari, the practise to be followed in disposing of the same, and shall direct who shall pay the cost of the proceeding on the Certiorari.” This act of assembly was manifestly enacted to meet the suggestion of the lack of legislation on this subject as announced in Nobles v. *452Piollet, 16 Pa. Superior Ct. 386, and the sole question for us relates to the constitutionality of this act of 1901.
Article V, sec. 10, of the constitution is as follows: “Thd Judges of the Court of Common Pleas within their respective counties, shall have power to issue writs of Certiorari to Justices of the Peace, and other inferior courts not of record ahc to cause their proceedings to be brought before them, an<L right and justice to be done.”
The contention of the appellant is so fully answered in Ba,nk of Kentucky v. Schuylkill Bank, 1 Parsons Select Equit; Cases, 180, that we quote it at large. “Legislators may, fror time to time, provide new remedies, modify old ones, validate defects in form, provide new tribunals or new process for •vindicating existing rights, and such enactments are perfectly! within the limits of the state and National Constitution^ The forms for administering justice, and the duties and powerl of the court, as incident to the exercise of a branch of sovereign power, must ever be subject to legislative will. The Constitution of the State in terms authorizes the Legislature to 'ves'j; in the existing courts such power to grant relief in equity as shall be necessary from time to time, to enlarge or diminisl those powers, or vest them in such other courts as they may judge proper for the due administration of justice. The Legislature are the judges of this necessity, and can exercise the power granted to any extent, not inconsistent with the reserved rights of the people.’” Nor can we agree with the contention that the act is to be treated as a local and not''^ general law. Its title as well as every provision within it, body/ suggests a general enactment. 1
As said in Pike Township Road, 30 Pa. Superior Ct. 644, “ it is true the Act of 1901 confers on the Common Pleas authority to set the proceedings aside, either in whole or in párt, but in the exercise of this power, regard must be had to tm nature of the proceeding, and to the authority of the reviewer^ thereunder. We think it quite clear that it was not the intend tion to confer jurisdiction on the court to accomplish a result: which could not be accomplished in that proceeding by tfii report of the reviewers, much less where such results aN .e 1 *453radically different from what the reviewers manifestly intended.”
The fact that the law applies to but thirty-seven townships Bradford county, five in Sullivan county and McNett township in Lycoming county, and at present to no other townships in the State, is not a material consideration. Legislation is intended not only to meet the wants of the present, but to provide for the future; it deals not with the past, but in theory, at least, anticipates the need of a state healthy with Kigorous development: Wheeler v. Philadelphia, 77 Pa. 338.. he fact that the law applies only to one county now, would ;not be a sufficient objection, since in the natural progress of events under existing laws, others may grow into the class hereafter: Blankenburg v. Black, 200 Pa. 629.
) Individual needs and requirements are responsible for much legislation which now must be general, and when it is so, the causes that lead to it or the particular purpose which it is to erve at the time of its enactment have nothing to do with its onstitutionality. It may meet at the time of its passage the needs of but one community, but if in the future it will meet ¿hese same wants in all other communities, the legislation is as general as if at the time of its passage there had been no special reason calling for it: Pittsburg’s Petition, 32 Pa. Superior Ct. 210, affirmed by the Supreme Court, 217 Pa. 227.
The constitution allows the legislature every power which it does not positively prohibit, and in this enactment the power (jf'the court of common pleas was extended so as to review the Action of the commissioners of roads, and to cause their proceedings to be brought before them, and right and justice to be done in order to provide for the absence of such legislation as suggested in Nobles v. Piollet, 16 Pa. Superior Ct. 386.
/As stated by the court below it would seem to be the ob-ct of this act to bring the proceedings of all commissioners f highways, no difference when or how lawfully created, hether now existing, or hereafter to be created, under the reviewing power of the court in a manner in conformity with the Sower of the courts in all other proceedings for the laying out nd opening of public highways. It is plain that great injus*454tice might be done did not such power exist, and the persons aggrieved would otherwise be without any adequate remedy at law.
The assignments of error are overruled and the judgment is affirmed.